Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-20-00021-CR

                             Ricardo GUAJARDO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

         From the 63rd Judicial District Court, Val Verde County, Texas
                          Trial Court No. 14150-CR
                Honorable Enrique Fernandez, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                        VALENZUELA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED March 31, 2021.


                                        _________________________________
                                        Liza A. Rodriguez, Justice